department of the treasury internal_revenue_service washington d c vo vy tax_exempt_and_government_entities_division uniform issue list dec set er ra-t3 legend taxpayer a taxpayer b ira x ira y amount a company a company b company c dear i this is in response to your request dated by correspondence dated as supplemented ' and in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a who has not attained age represents that he received a distribution from an individual_retirement_account maintained in his name with company a ira x totaling amount a on or about taxpayer a placed amount a in an account with company b while he reviewed a on or about company b ira annuity_contract to determine if he should place amount a in such an page q2uu007028 taxpayer a decided not to do so because of the annuity on or about high fee involved in purchasing such a contract shortly thereafter on or about company b cancelled taxpayer a’s account and a few days later on or about remitted by means of a check amount a to taxpayer a said check was not cashed by taxpayer a during taxpayer a on or about ira y set up in his name with company c company b reissued its check to taxpayer a contributed amount a into an ira taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to his belief that as long as he did not cash the check which he received from company b thereby not using his ira funds he retained the ability to roll over amount a into another ira and to his concern over the failing health and eventual death of a close friend taxpayer b as noted above amount a was eventually contributed into ira y where it remained as of the date of this ruling_request based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an jra to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such page byuvov sec_23 individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by his failure to understand the rollover rules and by his concern over the failing health of a close companion however the service notes that taxpayer a did not contact a tax professional to determine if his understanding of the rollover rules was correct and what effect his decision to cancel his company b annuity_contract after the expiration of the 60-day period applicable to the distribution he received from ira x would have on his ability to accomplish a rollover of amount a furthermore the service also notes that the ability to deposit amount a into a rollover ira within the requisite 60-day period was at all times within the control of taxpayer a therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount a from ira x thus the service declines to treat taxpayer a’s contribution of amount a meaning of sec_408 of the code into ira y on or about date as a valid rollover_contribution within the no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page wi at se t ep ra t 2uuv0v t this ruling please contact please address all correspondence to esquire sincerely yours aoraoen employée’plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
